DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 112 of claim 1.  Accordingly the rejection has been withdrawn.  However, no amendments or arguments were made with respect to the rejection of claim 2 under 112(b), therefore the rejection of claim 2 stands. 
Applicant’s arguments, filed 06/07/2021, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Young (WO 02/33443 A2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Young (WO 02/33443 A2) in view of Erickson (2011/0069741), Fullerton (2015/0355351), and Peterman (WO 96/05524).
With regards to claim 1, Young teaches a controller comprising a field computer (pg 30, line 30) configured for generating a plurality of transmit signals having a frequency greater than one kHz (pg 28, line 30 – pg 29 line 2; pg 30, lines 10-13), 
Erickson teaches a first amplifier for amplifying the plurality of analog transmit signals ([0033], lines 8-9; [0039], lines 1-4), an actuator for converting the amplified plurality of analog transmit signals into a plurality of acoustic signals ([0033], lines 9-10; [0040], lines 1-2); and a second amplifier configured for amplifying the plurality of analog receive signals ([0044], lines 7-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Young with the amplifiers and actuator of Erickson since such a modification would have led to clearer transmission signals and more easily processed received signals, and furthermore both types of equipment are well known in the art.
Fullerton teaches an adjustable impedance matching component configured for adjusting coupling of the plurality of acoustic signals to the ground ([0039], lines 7-11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Young with the adjustable impedance matching component of Fullerton since such a modification would have reduced reflection of the outgoing wave back to the generator, leading to improved output.  
Peterman teaches generating analog transmit signals (pg 11, line 37); and digitizing the received analog receive signals (pg 12, line 7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Young with the analog signal generation of Peterman since such a modification would have allowed for a generation of a smoother signal emission.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Young with the digitizing of the received analog system of Peterman since such a modification would have enabled faster data transmission and easier processing by a computer processor.
With respect to claim 2, Young teaches the invention as discussed above.  However, it does not teach the controller is configured for generating a plurality of transmit signals including pulsed and continuous signals, multiple frequency signals, chirp signals, signals having different pulse repetition frequencies, variable pulse lengths, arbitrary amplitude envelop profiles, and variable duty cycles.
Erickson teaches the controller is configured for generating a plurality of transmit signals including pulsed and continuous signals, multiple frequency signals, chirp signals, signals having different pulse repetition frequencies, variable pulse lengths, 
With respect to claim 3, Erickson teaches the sonic transmitter comprises a loudspeaker housed in a tube, an underwater speaker housed in a water column, or a steel rod actuator ([0041]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Young with the transmitter types of Erickson since such a modification would have provided the necessary acoustic signals using equipment well-known in the art.  
With respect to claim 4, Young teaches the sensor comprises a geophone (pg 30, line 12) or microphone.
24.	With respect to claim 5, Young teaches the transmitter or receiver comprises a single emitter (pg 30, line 29) or sensor, respectively, or a plurality of emitters or sensors (pg 30, lines 30-31), respectively, in an array or random configuration (pg 30, lines 30-31).
With respect to claim 6, Young teaches the invention as discussed above.  However, it does not teach the signal processing system is configured for combining the digitized and recorded receive signals to generate position data of the detected underground infrastructure using a time difference of arrival model, an angle of arrival model, or constrained matched filter model.
Erickson teaches the signal processing system is configured for combining the digitized and recorded receive signals to generate position data of the detected underground infrastructure using a time difference of arrival model, an angle of arrival model, or constrained matched filter model ([0064]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Young with the signal processing of Erickson since such a modification would have produced accurate location information from the raw sensor data. 
With respect to claim 7, Young teaches the position data of the detected underground infrastructure comprises a hard copy report or a data file (pg 12, lines 9-10, 16-21; pg 15, lines 19-27).
With respect to claims 21 and 22, Young teaches the underground infrastructure is located within a maximum depth of 50 feet and at a depth of 10-20 feet (pg 5, lines 15-17).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Erickson, Fullerton, and Peterman, and further in view of Jales (WO 2017/083597 A1).
Young teaches the invention as discussed above.  However, it does not teach at least one of the plurality of analog transmit signals comprises a pulse envelope in a pulse repetition cycle.
Jales teaches at least one of the plurality of analog transmit signals comprises a pulse envelope in a pulse repetition cycle (pg 31, lines 8-9; pg 35, lines 21, 26-30; pg 43, lines 28-29).  It would have been obvious to one of ordinary skill in the art at the time .  

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.